Citation Nr: 0919922	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1963 to April 1968 
and March 1971 to March 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the record reasonably raises a claim of 
service connection for a psychiatric disorder secondary to 
the service connected cervical and lumbar spine disabilities.  
See, e.g., November 2004 VA treatment record.  This matter is 
REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The cervical spine disability does not result in 
limitation of flexion to 15 degrees or less, ankylosis, 
objective neurological deficit, or incapacitating episodes.  

2.   The lumbar spine disability does not result in 
limitation of flexion to 30 degrees or less, objective 
neurological deficit, ankylosis, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5235 to 5243 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, DC 5235 to 5243 (2008); DeLuca v. Brown, 8 Vet. App. 
202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In December 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claims of increased ratings.  The Board notes that the 
Veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his 
spine disabilities has on his employment and daily life.  The 
Board finds that no prejudice resulted, however, because the 
Veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disabilit[ies]," which would 
include any impact on the Veteran's employment and daily 
life.  

In May 2008, the Veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria.  
Although this notice letter postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board notes that 
the Veteran was not provided with notice of the effective 
date regulations.  The Board finds that there is no prejudice 
to the Veteran, however:  because service connection has been 
denied, any question as to the appropriate effective date is 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The specific rating criteria for evaluating the spine 
disabilities and how (based on what symptomatology) each 
rating percentage is assigned were provided to the Veteran in 
the August 2008 Supplemental Statement of the Case.  Although 
the Veteran was not sent an independent letter providing 
notice of this information, the records indicates that no 
prejudice resulted.  The claim was readjudicated after this 
notice was provided, the Veteran was able to effectively 
participate extensively in the appeals process (e.g. he was 
offered the opportunity to have a personal hearing), and the 
Veteran had ample time to submit evidence.  The evidence 
indicates that the Veteran was fully aware of what was 
necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing examinations.  

The Board acknowledges that its February 2008 remand asked 
the examiner to review the claims file, a request that the 
May 2008 examiner did not fulfill.  See February 2008 VA 
examination record ("no [claims] file available for 
review").  The Board finds that even though the claims file 
was not reviewed, the May 2008 VA examination was adequate 
and substantially complied with the February 2008 remand 
instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes); see also Dyment v. West, 13 Vet. App. 
141 (1999) (finding that remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with the Board's remand instructions).  The VA 
examiner elicited a medical history from the Veteran, and 
this reported medical history was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status was made in view of the Veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 and 
as desired by the Board's remand instruction.  Furthermore, 
the Board notes that the examiner fulfilled the most 
important instruction, namely providing details about the 
severity of the Veteran's conditions at the time of 
examination.  In sum, as these appeals are claims of 
increases rather than claims of service connection, and as 
the Veteran provided a medical history which was an adequate 
substitute for a review of the medical record, the Board 
finds that the AOJ substantially complied with the mandates 
of its remand, and no remand is necessary.

Additionally, the Board acknowledges that the Veteran has 
reported receiving Social Security Administration (SSA) 
benefits and that the corresponding records are not 
associated with the claims file.  No prejudice results from 
their absence, however, as any additional information the 
records could provide appears unnecessary:  the record 
already contains copious treatment records from VA, and there 
is no indication that the Veteran has received private 
treatment.  Based on the foregoing, any error in not 
obtaining SSA records is harmless.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

Claims for Increased Ratings

For historical purposes, it is noted that service connection 
was established for a cervical spine disability and a lumbar 
spine disability by the RO in an April 2002 decision, based 
on evidence that the disabilities had their onset during 
service.  A 20 percent rating was assigned for the lumbar 
spine disability and a 10 percent rating was assigned for the 
cervical spine disability based on a review of the relevant 
contemporaneous evidence of record.  In July 2004, the 
Veteran filed a claim for increased ratings.  The claim for 
an increased rating for a lumbar spine was denied, but the 
rating for the cervical spine was subsequently increased to 
20 percent, effective April 5, 2004 based on objective 
evidence of a worsening on that date.  See February 2005 
rating decision.  The Veteran claims that higher ratings are 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the Veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the United States Court of Appeals for Veterans 
Claims has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Cervical Spine Disability

VA treatment records reflect the Veteran's complaints of 
chronic severe cervical spine pain which radiated to the 
upper extremities, which was associated with numbness in the 
upper extremities and spasm, and for which the Veteran is 
prescribed narcotics.  The records reflect the Veteran's 
history of being "incapacitated" due to the pain; he 
indicated that he was unable to drive because of the pain and 
stiffening of his neck and that he could not concentrate 
because of the pain.  Electromyography (EMG) and nerve 
conduction studies revealed C5 and C6 roots irritation.

A November 2004 VA examination record reflects the Veteran's 
history of constant achy pain in the cervical spine that 
radiated down the right arm and hand.  The Veteran stated 
that holding his head up was "extremely painful", and he 
indicated that he could not continue working because he could 
not hold his head up to look at the monitor.  The Veteran 
also reported that he had daily incapacitating pain and that 
he was unable to drive because he was unable to rotate his 
head.  Examination revealed that the Veteran was extremely 
guarded of his cervical spine and that he had "rather poor 
posture" due, in part, to keeping the cervical spine forward 
flexed at 10 degrees for comfort.  He was unable to hold his 
head erect due to increased pain of the cervical spine.  
Range of motion testing revealed that the Veteran was able to 
forward flex from 10 degrees to 45 degrees with minimal 
limitation due to pain, extend from 10 degrees to 5 degrees 
with moderate limitation due to pain, lateral flex to 20 
degrees with moderate to severe limitation due to pain 
bilaterally, and lateral rotate to 40 degrees with moderate 
to severe limitation due to pain bilaterally.  After 
repetition, the Veteran had increased muscle fatigue and 
weakness, muscle tautness, and fine head tremors but no 
additional limitation of motion.  The examiner diagnosed the 
Veteran with advanced spondylosis of the cervical spine.  The 
examiner opined that, based on the Veteran's history of 
severe pain and inability to concentrate or function as a 
result of the pain, the diagnostics which show degenerative 
arthritis, and the clinical picture which showed the Veteran 
was unable to completely move around and had severe limited 
range of motion in his cervical and lumbar spine, the 
examiner believed it was at least as likely as not that the 
Veteran would not be able to gain and maintain any gainful 
employment.  

A May 2008 VA examination record reflects the Veteran's 
history of a constant achy pain in the neck that radiated 
down the right arm for which he took narcotics, which were 
very helpful for controlling the pain but which caused him to 
be "extremely drowsy".  The Veteran denied incapacitating 
flare-ups, but he reported that he had to change positions 
quite often because of the increased pain that resulted if he 
stayed in one position too long.  The Veteran also reported 
that any physical activity which required bending, lifting, 
prolonged walking, or prolonged sitting increased his pain 
and stiffness.  He denied any associated symptoms such as 
bowel or bladder functional impairment.  Examination revealed 
that the Veteran had a very slow and methodical stiffening 
gait and that when he turned, he turned the entire body, 
which limited/preserved movement of the spine.  Examination 
revealed no postural abnormality or fixed deformity, though 
the Veteran did keep his neck forward flexed at 10 degrees 
for comfort.  Range of motion testing revealed flexion from 0 
to 40 degrees with moderate limitation due to pain, extension 
from 0 to 5 degrees with moderate to severe limitation due to 
pain and stiffness, lateral flexion from 0 to 30 degrees with 
moderate limitation due to pain bilaterally, and lateral 
rotation from 0 to 40 degrees with moderate to severe 
limitation due to pain bilaterally.  There was increased 
weakness, increased muscle tautness, increased 
incoordination, and instability of the cervical spine as a 
result of repetitive range of motion.  There was no 
additional loss in degree of range of motion after 
repetition, however.  Sensory exam was within normal limits, 
and muscle tone and deep tendon reflexes were normal.  Muscle 
strength was 4/5.  The examiner diagnosed the Veteran with 
degenerative joint disease and mild kyphosis of the cervical 
spine.  

The Veteran's cervical spine disability is rated at 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine (Formula).  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5242.  The Formula provides a rating in 
excess of 20 percent for forward flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis  of the 
entire cervical spine.  The proper rating under the Formula 
is determined without regard to symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  A separate rating may be assigned for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  See Formula, 
Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the Veteran has 
range of motion in his cervical spine; there is no fixation.  
The records also do not indicate that the Veteran has flexion 
limited to 15 degrees or less, and the reported range of 
motion is consistently too significant to warrant a higher 
rating even after consideration of functional limitation due 
to factors such as pain, weakness, fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 
Vet. App. 202, 206-07.  The Board further finds that a 
separate rating for any associated objective neurologic 
abnormalities is also not warranted as there is no competent 
evidence of any neurological deficit or objective evidence of 
radiculopathy; the Veteran has been found to be 
neurovascularly normal.  Consequently, a rating in excess of 
20 percent is not warranted under the Formula.  

A rating in excess of 20 percent under the Formula for Rating 
IDS is also not warranted.  The Formula for Rating IDS 
provides a rating in excess of 20 percent for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks in the previous 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bedrest prescribed by a 
physician and treatment by a physician.  Although the record 
includes some histories and findings of incapacitation due to 
the cervical spine disability, there is no evidence, or even 
allegation, of doctor-prescribed bedrest.  Thus, a rating in 
excess of 20 percent is not warranted under the Formula for 
Rating IDS.  

In sum, the Board finds that a rating in excess of 20 percent 
is not warranted for any part of the appellate period; thus, 
the Veteran's claim is denied.  

Lumbar Spine

VA treatment records reflect the Veteran's complaints of 
lumbar spine pain which radiated down the legs and which was 
associated with numbness of both feet.  An April 2004 VA 
treatment record documents that the Veteran had decreased 
ankle jerk of the left side, and a January 2007 VA treatment 
record reflects the Veteran's history of numbness in the 
hallux and second toes bilaterally.  The Veteran reported 
that he "knew it [was] from his back condition".  The 
examiner diagnosed the Veteran with radiculopathy from 
degenerative changes in nerves in the lower back.  The record 
does not indicate that this diagnosis was based on EMG 
findings, however, and the Board notes that May 2004 EMG and 
nerve conduction studies did not reveal any neuropathy; they 
only revealed L5 and S1 root irritation.

A November 2004 VA examination record reflects the Veteran's 
history of constant achy dull pain in the lumbar spine.  The 
Veteran also reported that any type of bending or lifting 
caused severe pain in the low back and that prolonged sitting 
or standing caused a stabbing pain that radiated down the 
left lower extremity.  He reported that he used narcotics to 
relieve the pain but indicated that activities were still 
extremely limited.  He also reported that he used a cane to 
take some of the pressure off his back and to give himself a 
sense of security because his legs sometimes give out due to 
the radiating pain.  Examination revealed that the Veteran 
was extremely guarded.  He had no appreciated postural 
abnormalities or fixed deformities, though he did have a 
moderate amount of paraspinal tenderness and stiffness.  
Range of motion testing revealed forward flexion to 50 
degrees with moderate limitation due to pain, extension to 20 
degrees with moderate limitation due to pain, lateral 
rotation to 20 degrees with moderate limitation due to pain 
bilaterally, and lateral rotation to 20 degrees with moderate 
limitation due to pain bilaterally.  Repetition resulted in 
increased muscle fatigue, weakness, and difficulty rising 
from a forward flexed position, but no additional loss in 
range of motion.  The examiner diagnosed the Veteran with 
lumbar sacralization.  The examiner opined that, based on the 
Veteran's history of severe pain and inability to concentrate 
or function as a result of the pain, the diagnostics which 
showed degenerative arthritis, and the clinical picture which 
showed the Veteran was unable to completely move around and 
had severe limited range of motion in his cervical and lumbar 
spine, the examiner believed it was at least as likely as not 
that the Veteran would not be able to gain and maintain any 
gainful employment.  

A May 2008 VA examination record reflects the Veteran's 
history of a dull, achy pain in his low back which radiated 
down his right lower extremity.  The Veteran reported that he 
took narcotics to relieve the pain, and indicated that the 
narcotics were very helpful for controlling the pain but 
caused him to be "extremely drowsy".  The Veteran denied 
incapacitating flare-ups but he reported that he had to 
change positions quite often because of the increased pain 
that resulted if he stayed in one position too long.  The 
Veteran also reported that any physical activity which 
required bending, lifting, prolonged walking, or prolonged 
sitting increased his pain and stiffness.  He denied any 
associated symptoms such as bowel or bladder functional 
impairment.  Examination revealed that the Veteran had a very 
slow and methodical stiffening gait and that, when he turned, 
he turned the entire body.  Examination revealed no postural 
abnormality or fixed deformity, though the Veteran did have a 
position of comfort at 10 degrees forward flexed.  Palpation 
elicited moderate tenderness.  Range of motion testing 
revealed flexion from 0 to 40 degrees with moderate to severe 
limitation due to pain, extension from 0 to 5 degrees with 
moderate to severe limitation due to pain, lateral flexion 
from 0 to 15 degrees with moderate limitation due to pain 
bilaterally, and lateral rotation from 0 to 20 degrees with 
moderate to severe limitation due to pain bilaterally.  There 
was increased weakness, increased muscle tautness, increased 
incoordination, and instability of the cervical spine as a 
result of repetitive range of motion.  There was no 
additional loss in degree of range of motion after 
repetition, however.  Sensory exam was within normal limits, 
and muscle tone, motor strength, and deep tendon reflexes 
were normal.  The examiner diagnosed the Veteran with 
degenerative joint disease of the lumbar spine  

The lumbar spine disability is rated at 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  
The Formula provides a rating in excess of 20 percent for 
forward flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis  of the entire thoracolumbar spine.  The 
proper rating under the Formula is determined without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca, 
8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A 
separate rating may be assigned for any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment.  See Formula, Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the Veteran has 
range of motion in his lumbar spine; there is no fixation.  
The records also do not indicate that the Veteran has flexion 
limited to 30 degrees or less, and the reported range of 
motion is consistently too significant to approximate either 
loss of flexion to 30 degrees or less or ankylosis even after 
consideration of functional limitation due to pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40; 4.45 
and DeLuca, 8 Vet. App. 202, 206-07.  

The Board further finds that a separate rating for any 
associated objective neurologic abnormalities is not 
warranted as there is no competent evidence of any 
neurological deficit or objective evidence of radiculopathy.  
Initially, the Board notes that the evidence does not 
document that the Veteran has an objective neurological 
deficit.  The records consistently report normal motor exams 
for the lower extremities and, with the exception of the one 
finding of diminished ankle jerk, the records report normal 
reflexes.  Furthermore, the evidence does not reflect that 
the Veteran's reported numbness is secondary to the lumbar 
spine disability.  The Board notes that a medical 
practitioner has attributed the history of numbness to 
radiculopathy.  The finding of radiculopathy was not based on 
EMG studies or other clinical testing, however; it appears to 
have been based solely on the Veteran's history of numbness 
secondary to the low back disability.  In this case, the 
clinical evidence, which includes an EMG record, does not 
corroborate the finding of radiculopathy.  Thus, the Board 
finds that a separate rating is not warranted for a 
neurological deficit.  

A rating in excess of 20 percent under the Formula for Rating 
IDS is also not warranted.  The Formula for Rating IDS 
provides a rating in excess of 20 percent for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks in the previous 12 months.  As 
noted above, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In this case, although the record includes 
histories and findings of incapacitation due to the lumbar 
spine disability, there is no evidence, or even allegation, 
of doctor-prescribed bedrest.  Thus, a rating in excess of 20 
percent is not warranted under the Formula for Rating IDS.  

In sum, the Board finds that a rating in excess of 20 percent 
is not warranted for any part of the appellate period; thus, 
the Veteran's claim is denied.  



ORDER

A rating in excess of 20 percent for a cervical spine 
disability is denied.  

A rating in excess of 20 percent for a lumbar spine 
disability is denied.  


REMAND

The Veteran does not currently meet the schedular 
requirements for consideration of a TDIU.  See 38 C.F.R. 
§ 4.16(a).  Thus, TDIU is only available if an extraschedular 
rating is warranted.  Entitlement to TDIU on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra- schedular consideration all cases 
of veterans, who are unemployable due to service-connected 
disability, but who fail to meet the percentage standards set 
forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  
Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC 6-96 (1996).  This means that the Board should 
take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

The Veteran essentially contends that his service connected 
spine disabilities prevent him from working.  The evidence of 
record indicates that the Veteran worked as office manager 
and a computer technician until 1999, when he stopped working 
due to pain and incoordination from his disabilities.  A 
November 2004 VA examiner has opined that "based on the 
Veteran's history of severe pain and inability to concentrate 
or function as a result of the pain, the diagnostics which 
show degenerative arthritis, and the clinical picture which 
show the Veteran is unable to completely move around/has 
severe limited range of motion in his cervical and lumbar 
spine", it was at least as likely as not that the Veteran 
would not be able to gain and maintain any gainful 
employment.  The record also contains medical findings that 
the Veteran was "totally disabled" and "incapacitated" 
from his spine disabilities (see, e.g., July 2004 and January 
2007 VA treatment records) and a statement from an employer 
in the Veteran's employment field which reflects the 
employer's opinion that the Veteran's medical condition would 
preclude the Veteran from obtaining or maintaining a job at 
the employer's place of work.  

Where there is plausible evidence that a veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, the veteran's case 
is eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, the Board finds that this matter should 
be submitted to the Compensation and Pension Director for 
extraschedular consideration under § 4.16(b).  

Accordingly, this matter is remanded to the Appeals 
Management Center (AMC) for the following action:

After the claim of service connection for 
depression has been adjudicated and if the 
Veteran still does not meet the schedular 
requirements for TDIU, the AMC should submit the 
claim for a total rating for compensation 
purposes based on individual unemployability 
under 38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The AMC should 
follow the dictates of § 4.16(b) in making this 
submission.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


